Concurring Opinion by
Hoefman, J.:
Judge Cercone’s opinion is well-considered. Some other factors appear to me, however, which support his conclusion that the statute “was merely expressly providing what was implicit in the prior wording.”
Both the Board and the lower court interpreted the amendment to §306 (f) of The Workmen’s Compensation Act to grant an additional right not originally available to the claimant, i.e., the right to receive replacement eyes. Based on this interpretation, they held that the rights granted under the Act to a claimant at the time of the injury are controlling, because an amendment of the statute relating to a substantive right does not apply to pre-existing injuries. Polk v. *268Western Bedding Co., 145 Pa. Superior Ct. 142, 20 A. 2d 845 (1941). Since the amendment granted additional substantive rights, the court held that the rights of claimant were fixed by the section of the Act in effect at the time of the accident.
While I agree with the general principles of law stated in the lower court’s opinion, I am not convinced that the 1961 Amendment did, in fact, grant additional benefits to claimants.
The earlier Act did not say, as the insurance company contends, that the employee had a right to a “single artificial eye.” Rather, it referred to an “eye of a type and kind recommended by the doctor attending such employe.” The foregoing language does, of course, allow the interpretation suggested by the lower court. It may similarly be construed, however, to have intended not to limit the right to a single eye but to emphasize that the eye or eyes necessary would be those designated by the claimant’s physician, rather than by the insurance company, since insurance companies and treating physicians often differed as to extent of treatment required. Such an interpretation is especially plausible, since artificial eyes often require replacement. It is highly realistic to assume, therefore, that the legislature would not have intended that the injured claimant receive only one eye.
Thus, an ambiguity appeared in the original statute as to whether a claimant would be entitled to more than one eye. The amendment, specifically allowing replacement eyes, may well have been designed to clarify the ambiguity rather than extend additional benefits. Certainly, however, in selecting between these alternative solutions we should incline toward the liberal interpretation and construction which grants the benefits to the claimant. Carpinelli v. Penn Steel Castings co., 209 Pa. Superior Ct. 390, 227 A. 2d 912 (1967). I would so hold and would, therefore, reverse the order *269of the lower court and remand this case to the Board with directions that an award he entered allowing for claimant’s replacement eye.